DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/728,701, filed on December 27, 2019. In response to Examiner's Final Office Action of April 12, 2022, Applicant on September 09, 2022, amended Claims 1, 8 and 15 and cancelled Claims 2, 9 and 16. Claims 1, 3-8, 10-15 and 17-20 are pending in this application and have been rejected below.

Specification
The attempt to incorporate subject matter into this application by reference to Application No. 16/694,357 is ineffective because the disclosure does not comply with 35 U.S.C. 112(a) requirements that demonstrate adequate support for the claims of the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/694,357, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The original disclosure of Application No. 16/694,357 does not have adequate support for the limitations recited in claims 1, 3-6, 8, 10-13, 15 and 17-20 of the pending application. 

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 8, and 15. Updated 35 U.S.C. § 103 rejections have been applied to the amended claims.

Response to Arguments
Applicant's Arguments/Remarks filed January 03, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed January 03, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the claims, at least as amended and viewed as a whole, integrate any alleged abstract idea, including methods of organizing human activity, into a practical application. Applicant highlights limitations of claim 1, as amended (see p. 13-14, Applicant Remarks).
Independent claims 8 and 15 were amended to recite similar features. The independent claims thus generally recite automatically selecting a first subset of devices, determining a second subset of devices through a comparison of a second set of devices with the first subset of devices, and automatically transmitting the second subset of devices into a workflow for subsequent execution of tasks.

	In response, Examiner respectfully disagrees and finds the aforementioned features to be limitations that directed to the abstract idea. Specifically, automatically selecting a device subset based on performance metrics, performing a user modeling protocol to identify a subset of user devices from a set of user devices and executing tasks of a workflow in association with the identify subset of devices still constitutes methods based on managing personal behavior or relationships or interactions between people. Additionally, automatically transmitting at least a portion of the second user data set into the workflow is considered an insignificant extra-solution activity of delivering data generated based on the results of the user modeling protocol. Applicant is respectfully reminded, regardless of the complexity and/or granularity, data analysis (e.g. modeling protocol) without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner maintains the additional elements recited in the claims are used as generic tools to apply the instructions of the abstract idea. Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to qualify as a particular machine; see MPEP 2106.05(f).

Regarding the 35 U.S.C. 101 rejection, Applicant argues Example 37 (p. 14, Applicant Remarks). Applicant submits that the present claims integrate the alleged mental process into a practical application by automatically adjusting devices performing a workflow, which provides a specific improvement over prior systems in a manner similar to at least Example 37 of the Subject Matter Eligibility Examples. 
For at least these reasons, the Applicant respectfully requests withdrawal of the § 101 rejection of the pending claims.

In response, Examiner respectfully disagrees. Applicants have not identified any disclosure in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. Examiner finds, unlike Example 37, automatically selecting a device subset based on performance metrics, performing a user modeling protocol to identify a subset of user devices from a set of user devices and executing tasks of a workflow in association with the identify subset of devices is not an improvement to the functioning of a computer, technology or technological field. The additional elements recited in the claim do not perform any unconventional functions that can be considered “significantly more” than the judicial exception. Examiner maintains Applicant’s invention aims to solve a business problem—resource allocation —rather than a technological one. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Regarding the 35 U.S.C. 103 rejection, Applicant states during the Examiner Interview on June 30, 2022, the references relied upon in the Office Action do not disclose or suggest the generation of the cluster vector or the target vectors or performing a vector-to-vector similarity between those clusters to select a second subset of user devices. Accordingly, Applicant respectfully submits that independent claims 1, 8, and 15 are allowable over any combination of references included in the Office Action. 
Additionally, dependent claims 3-7, 10-14, and 17-20, which depend from and further limit one of independent claims 1, 8, and 15, are allowable at least by virtue of their dependency from a base claim that is believed to be allowable and may be patentable for additional reasons. Thus, Applicant respectfully requests withdrawal of the rejections of claims 1-20 under 35 U.S.C. § 103..

In response, Examiner finds the limitations regarding the vector analysis recently amended into the independent claims is not supported by the original disclosure. Thus, Examiner finds the transformation of variables using the binning process to provide bivariate insights between two different variables, or between a target variable and an actual variable is sufficient in teaching the aforementioned claim language. For at least these reasons the claims remain rejected under 35 U.S.C. § 103 as being unpatentable over the prior art. 
Examiner respectfully recommends Applicants amend the claims with sufficient support in the specification to distinguish the present invention from the prior art of record. 






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15 and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1, 8 and 15, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘generating, for each cluster of the one or more clusters, a cluster vector representing the one or more devices included in the cluster; generating one or more target vectors representing the first subset of user devices; determining a vector-to-vector similarity between the one or more target vectors and each cluster vector of the one or more cluster vectors; and selecting the second subset of user devices from the second set of user devices based at least in part on the vector- to-vector similarity between the one or more target vectors and the cluster vectors of the second subset of user devices’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (MPEP § 2163.04). Applicant should specifically point out the support for any amendments made to the disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are directed towards a method, claims 8 and 9-14 are directed towards a system and claims 15 and 17-20 are directed towards a non-transitory machine-readable storage medium, which are among the statutory categories of invention.
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting users for inclusion into a workflow based on modeling predictions.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, executing the one or more tasks of the workflow in association with the first set of user devices, automatically selecting a first subset of user devices from the first set of user devices, the selection of the first subset of user devices being based on the one or more performance metrics associated with the first set of user devices; performing a user modeling protocol using the first subset of user devices and the second set of user devices to identify a second subset of user devices from the second set of user devices, wherein performing the user modeling protocol comprises: performing a clustering operation on the second user data set representing the second set of user devices, the clustering operation generating one or more clusters of user devices of the second set of user devices; generating, for each cluster of the one or more clusters, a cluster vector representing the one or more devices included in the cluster; generating one or more target vectors representing the first subset of user devices; determining a vector-to-vector similarity between the one or more target vectors and each cluster vector of the one or more cluster vectors; and selecting the second subset of user devices from the second set of user devices based at least in part on the vector- to-vector similarity between the one or more target vectors and the cluster vectors of the second subset of user devices; and executing the one or more tasks of the workflow in association with the second subset constitutes methods based on managing personal behavior or relationships or interactions between people. The fact that the method is computer-implemented and the recitation of user devices do not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites accessing a first user data set representing a first set of user devices and a second user data set representing a second set of user devices; inputting the first user data set into a workflow including one or more tasks, each task of the one or more tasks including transmitting a communication to a user device; the execution including transmitting the communication to each user device of the first set of user devices, wherein receiving the communication at a user device enables the user device to perform one or more actions; receiving one or more performance metrics associated with the execution of the one or more tasks of the workflow during a time period, each performance metric of the one or more performance metrics indicating an action of the one or more actions performed by a user device in response to receiving the communication; automatically transmitting at least a portion of the second user data set into the workflow, the portion of the second user data set corresponding to the second subset of user devices, wherein at least one user device of the second subset of user devices is not included in the first set of user devices; and the execution of the one or more tasks including transmitting the communication to each user device of the second subset of user devices, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computer-implemented method and user devices at a high-level of generality such that it amounts to no more than using generic computer components as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising a non-transitory computer-readable storage medium containing data processor executable instructions recited in claim 8 and non-transitory machine-readable storage medium including instructions executed by a data processing apparatus in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including computer-implemented method, user devices, system comprising a non-transitory computer-readable storage medium containing data processor executable instructions and non-transitory machine-readable storage medium including instructions executed by a data processing apparatus amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification [0050]; [0052]; [0053]; [0076]; [0089]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, Claims 4, 11 and 18 recite a statistical inference technique resulting in a determining of one or more user devices of the second set of user devices that are similar to at least one user device of the first subset. The specification discloses statistical inference technique at a high level of generality (see [0024]; [0031]; [0036]; [0045]). Thus, the general use of a statistical inference technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore the statistical inference technique is solely used a tool to perform the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 3, 5-7, 10, 12-14, 17, 19 and 20 recite steps that further narrow the abstract idea. Therefore claims 3-7, 10-14 and 17-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], in view of Shao et al., U.S. Publication No. 2020/0193321 [hereinafter Shao], and further in view of Ben-Or et al., Publication No. 2019/0354993 [hereinafter Ben-Or]. 

Referring to Claim 1, Ayoub teaches: 
A computer-implemented method comprising:
accessing a first user data set representing a first set of user devices and a second user data set representing a second set of user devices (Ayoub, [0040]), “The system 20 enables the creation of personalized marketing content that is selected for and delivered to a subset of customers…various customer data is collected… The system 20 draws upon this customer data from the various channels…The system 20 mines this data and applies statistical and machine learning approaches…”; (Ayoub, [0097]), “Prior customer data can be imported into the system to enable the system 20 to benefit from prior experience”;  (Ayoub, [0039]); 
inputting the first user data set into a workflow including one or more tasks, each task of the one or more tasks including transmitting a communication to a user device, and the workflow being configured to execute the one or more tasks in a sequence (Ayoub, [0039]), “The computing devices of the customers are configured to receive marketing content from the system 20 and provide customer interaction data back to the system 20”; (Ayoub, [0096]-[0097]), “… the selection module 94 takes the inputs and constraints received via the campaign editor, the outputted scores for the building blocks in the data science module 96, and the possible marketing content in the marketing content pool, and combines them to generate an output list of what a customer should receive… The selection module 94 is instantiated for each brand new set of data it receives. Prior customer data can be imported into the system to enable the system 20 to benefit from prior experience…”; 
executing the one or more tasks of the workflow in association with the first set of user devices, the execution including transmitting the communication to each user device of the first set of user devices, wherein receiving the communication at a user device enables the user device to perform one or more actions (Ayoub, [0040]), “The system 20 enables the creation of personalized marketing content that is selected for and delivered to a subset of customers”; (Ayoub, [0114]), “various iterations occur whereby customers are contacted, marketing content is deployed, actions are taken and behavioral data captured by the feedback module 92”; (Ayoub, [0124]), “a first subset of the marketing content is selected for each of a first subset of the customers to receive for a first marketing campaign… feedback data is received relating to the first subset of the marketing content”; (Ayoub, [0039]), “The computing devices of the customers are configured to receive marketing content from the system 20 and provide customer interaction data back to the system 20”; 
receiving one or more performance metrics associated with the execution of the one or more tasks of the workflow during a time period, each performance metric of the one or more performance metrics indicating an action of the one or more actions performed by a user device in response to receiving the communication (Ayoub, [0114]), “various iterations occur whereby customers are contacted, marketing content is deployed, actions are taken and behavioral data captured by the feedback module 92”; (Ayoub, [0124]), “feedback data is received relating to the first subset of the marketing content”;  (Ayoub, [0039]), “The computing devices of the customers are configured to receive marketing content from the system 20 and provide customer interaction data back to the system 20”; (Ayoub, [0116]; [0135]); 
automatically selecting a first subset of user devices from the first set of user devices, the selection of the first subset of user devices being based on the one or more performance metrics associated with the first set of user devices (Ayoub, [0124]), “…feedback data is received relating to the first subset of the marketing content. At block 450, at least one adjusted score is selected from the at least one initial score for at least some of the customers using reinforcement learning on the feedback data”; (Ayoub, [0132]), “The system permits the real-time adjustments of the scores using real-time customer data received. Further, the real-time adjustments can be used to adjust the selection of customers to which marketing content is selected, as well as the marketing content made to each customer, in real time”; (Ayoub, [0038]-[0039]); and 
executing the one or more tasks of the workflow in association with the second subset of user devices, the execution of the one or more tasks including transmitting the communication to each user device of the second subset of user devices (Ayoub, [0114]), “the system 20 then performs reinforcement learning and feedback. Once instantiated, the system 20 can be invoked repeatedly to generate personalized touchpoints for customers. As this process continues, various iterations occur whereby customers are contacted, marketing content is deployed, actions are taken and behavioral data captured by the feedback module 92…”; (Ayoub, [0039]), “The computing devices of the customers are configured to receive marketing content from the system 20 and provide customer interaction data back to the system 20”; (Ayoub, [0108]).
Ayoub teaches a system enabling the creation of personalized marketing content that is selected for and delivered to a subset of customers (see par. 0040), but Ayoub does not explicitly teach:
performing a user modeling protocol using the first subset of user devices and the second set of user devices to identify a second subset of user devices from the second set of user devices, wherein performing the user modeling protocol comprises: 
performing a clustering operation on the second user data set representing the second set of user devices, the clustering operation generating one or more clusters of user devices of the second set of user devices; 
generating, for each cluster of the one or more clusters, a cluster vector representing the one or more devices included in the cluster; 
generating one or more target vectors representing the first subset of user devices; 
determining a vector-to-vector similarity between the one or more target vectors and each cluster vector of the one or more cluster vectors; and
 selecting the second subset of user devices from the second set of user devices based at least in part on the vector-to-vector similarity between the one or more target vectors and the cluster vectors of the second subset of user devices, wherein at least one user device of the second subset of user devices is not included in the first set of user devices; and
inputting at least a portion of the second user data set into the workflow, the portion of the second user data set corresponding to the second subset of user devices.

However Shao teaches: 
performing a user modeling protocol using the first subset of user devices and the second set of user devices to identify a second subset of user devices from the second set of user devices, wherein performing the user modeling protocol comprises: performing a clustering operation on the second user data set representing the second set of user devices, the clustering operation generating one or more clusters of user devices of the second set of user devices; generating, for each cluster of the one or more clusters, a cluster vector representing the one or more devices included in the cluster; generating one or more target vectors representing the first subset of user devices; determining a vector-to-vector similarity between the one or more target vectors and each cluster vector of the one or more cluster vectors; and selecting the second subset of user devices from the second set of user devices based at least in part on the vector- to-vector similarity between the one or more target vectors and the cluster vectors of the second subset of user devices, wherein at least one user device of the second subset of user devices is not included in the first set of user devices (Shao, [0043]), “… variables binned into groups based on probability distributions, such as Tweedie distributions, to generate Tweedie shift indicators. As a further example, binning may include "smart binning," which includes the use of a decision tree to group together variables that may indicate similar shifts. Transforming variables may also include generating a plurality of shift indicators on a continuous scale or spectrum, to generate continuous shift indicators… Transforming variables into a plurality of shift indicators may include, or may be followed by, sorting members of the first group into sub-groups based whether the members of the group are characterized by similar shift indicators… Transforming variables into shift indicators may provide opportunities for bivariate insights between two different variables, or between a target variable and an actual variable”; (Shao, [0060]), “… a sub-sample of the actual second group may be identified, wherein the sub-sample is defined by one or more second shift indicators. This also may be performed by, e.g., modeling components 30 of system 10… This step may include, e.g., identifying a shift indicator associated with a sub-sample (e.g., a subset or smaller portion) of the actual second group, where the shift indicator associated with each member of the sub-sample exhibits a change as compared to its corresponding value associated with a member of the first group”; (Shao, [0050]), “an aggregate population shift and an aggregate performance shift may be determined between the first group and an actual second group, using one or more of the first group, the predicted second group, and an actual second group. This may be performed by, e.g., modeling components 30 of system 10, and/or any other suitable processor or computing component. The actual second group may be identified in various ways, e.g., depending on a desired analysis and the first group. For example, if a desired analysis relates to customer satisfaction with respect to a given retailer, and if the first group includes a population of customers of the retailer at a given time period, the actual second group may include a population of customers of the retailer at a second time period…”; (Shao, [0023]-[0025]; [0070]); and
inputting at least a portion of the second user data set into the workflow, the portion of the second user data set corresponding to the second subset of user devices (Shao, [0061]-[0062]), “a partial performance change for each identified sub-sample may be calculated, and each identified sub-sample may be ranked based on its calculated partial performance change to determine an impact of each of the one or more second shift indicators on the aggregate performance shift. This also may be performed by, e.g., modeling components 30 of system 10… a comparison of the partial performance change of the sub-sample to the aggregate performance shift of the actual second group may provide insight as to whether one or more second shift indicators associated with the sub-sample may be correlated with, associated with, or responsible for a proportionally greater or smaller amount of the aggregate performance shift of the actual second group…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the subset of customers in Ayoub to include the limitations regarding the subset group of customers of a second group as taught by Shao. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of predicting and evaluating differences between two or more groups or populations (see Shao par. 0001).
Ayoub teaches a system in communication with a set of computing devices operated by customers configured to receive marketing content from the system and provide customer interaction data back to the system (see par. 0039) and a data science module that uses modeling techniques to select customers and allocate marketing content (see par. 0108-113), but Ayoub does not explicitly teach: 
wherein performing the user modeling protocol comprises: 
performing a clustering operation on the second user data set representing the second set of user devices, the clustering operation generating one or more clusters of user devices of the second set of user devices.

However Ben-Or teaches: 
wherein performing the user modeling protocol comprises: 
performing a clustering operation on the second user data set representing the second set of user devices, the clustering operation generating one or more clusters of user devices of the second set of user devices (Ben-Or, [0070]), “…Using peers' statistics may include using statistics of another group of nodes with similar characteristics from the network as a basis or reference for generating new values, e.g., properties of one group of workers, or statistics of properties of one group of workers, may be used as a basis for generating properties for other workers with similar characteristics. In some embodiments ML clustering may be used to find peers, e.g., distinct groups that may be used as peers…”; (Ben-Or, [0032]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified modeling technique in Ayoub to include the clustering limitations as taught by Ben-Or. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of including complex correlations between data elements for training machine learning classifiers (see Ben-Or par. 0001).

Referring to Claim 4, the combination of Ayoub in view of Shao teaches the computer-implemented method of claim 1. Ayoub teaches using machine learning techniques based on attributes (see par. 0124), but Ayoub does not explicitly teach: 
wherein performing the user modeling protocol further comprises:
executing a statistical inference technique to evaluate the first subset of the first set of user devices and the second set of user devices, the execution of the statistical inference technique resulting in a determining of one or more user devices of the second set of user devices that are similar to at least one user device of the first subset.

However Shao teaches: 
wherein performing the user modeling protocol further comprises:
executing a statistical inference technique to evaluate the first subset of the first set of user devices and the second set of user devices, the execution of the statistical inference technique resulting in a determining of one or more user devices of the second set of user devices that are similar to at least one user device of the first subset (Shao, [0025]-[0026]), “statistical inferences may assist in analyzing differences and similarities between groups. However, statistical inferences may require statistical assumptions by an individual user, as well as time-consuming calculations and processes which may limit the amount of data analyzed as a part of statistical inferences… methods which include “binning” variables, or sorting variables into categories and transforming them into simplified, likely indicators of shifts between two groups (“shift indicators”). Binning variables may help to ensure that similar variables and members of groups are treated in a similar manner in, e.g., machine learning models, statistical inferences, and analytics…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified modeling technique in Ayoub to include the statistical inference limitations as taught by Shao. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of predicting and evaluating differences between two or more groups or populations (see Shao par. 0001).

Referring to Claim 5, the combination of Ayoub in view of Shao teaches the computer-implemented method of claim 1. Ayoub further teaches:
wherein the one or more tasks of the workflow are not executed in association with the second set of user devices during the time period (Ayoub, [0115]), “the reinforcement learning framework operates as follows: each customer-to-offer match the machine creates… that leads to a negative action (incremental below a certain threshold) is penalized by -1… In the example above, if a particular threshold offer was recommended to a customer and that offer was not redeemed, that selection gets penalized and another threshold is tried the next time”.



Referring to Claim 6, the combination of Ayoub in view of Shao teaches the computer-implemented method of claim 1. Ayoub further teaches: 
wherein the automatic selection of the first subset includes selecting a user device into the first subset when the user device performed a target action of the one or more actions in response to receiving the communication (Ayoub, [0116]; [0129]; [0135]). 

Referring to Claim 8, Ayoub teaches: 
A system, comprising:
one or more data processors (Ayoub, [0043]);
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors (Ayoub, [0037]), cause the one or more data processors to perform operations including:
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Ayoub teaches: 
A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including (Ayoub, [0037]):
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.







Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], in view of Shao et al., U.S. Publication No. 2020/0193321 [hereinafter Shao], in view of Ben-Or et al., Publication No. 2019/0354993 [hereinafter Ben-Or], and further in view of Cheng et al., U.S. Publication No. 2017/0140283 [hereinafter Cheng].

Referring to Claim 3, the combination of Ayoub in view of Shao teaches the computer-implemented method of claim 1. Ayoub teaches using machine learning techniques based on attributes (see par. 0124), but Ayoub does not explicitly teach: 
wherein performing the user modeling protocol further comprises executing one or more audience lookalike techniques.

However Cheng teaches: 
wherein performing the user modeling protocol further comprises executing one or more audience lookalike techniques (Cheng, [0027]), “One way a lookalike system can select users for a lookalike audience is by training a machine learning engine using a seed group as training data. A machine learning engine trained to identify a lookalike audience is referred to herein as a “lookalike model”; (Cheng, [0072]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified modeling technique in Ayoub to include the lookalike limitation as taught by Cheng. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of selecting users based on comparisons to "seed" users who have been identified as performing particular actions or having particular characteristics (see Cheng par. 0013).

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], in view of Shao et al., U.S. Publication No. 2020/0193321 [hereinafter Shao], in view of Ben-Or et al., Publication No. 2019/0354993 [hereinafter Ben-Or], and further in view of Yap et al., U.S. Patent No. 10,691,664 [hereinafter Yap]. 

Referring to Claim 7, the combination of Ayoub in view of Shao teaches the computer-implemented method of claim 1. Ayoub teaches a system in communication with a set of computing devices operated by customers configured to receive marketing content from the system and provide customer interaction data back to the system (see par. 0039) and defined campaign attributes (see par. 0051-0054), but Ayoub does not explicitly teach:
wherein the first user data set includes a plurality of first user records, each first user record of the plurality of first user records includes one or more user features characterizing a first user device of the first set of user devices, wherein the second user data set includes a plurality of second user records, each second user record of the plurality of second user records includes one or more user features characterizing a second user device of the second set of user device.

However Yap teaches: 
wherein the first user data set includes a plurality of first user records, each first user record of the plurality of first user records includes one or more user features characterizing a first user device of the first set of user devices, wherein the second user data set includes a plurality of second user records, each second user record of the plurality of second user records includes one or more user features characterizing a second user device of the second set of user device (Yap, [col. 14, ln. 61-67]-[col. 15, ln. 1-3]), “Contextual data for an event can also include data related to the user device at which the event occurred. This data can include the type of user device…Contextual data for an event can also include custom variables or meta-data supplied by the application that can be recorded along with an event”; (Yap, [col. 5, ln. 60-67]-[col. 6, ln. 1-7]), “The clusters and groups of clusters can be used to provide data related to logical user interface states, user interface states for which particular events occurred, user interfaces having a particular structure (e.g., a particular DOM structure), user interface states having a particular URL or URL portion (e.g., a keyword in the URL), and/or other appropriate criteria…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified user interaction data in Ayoub to include the characterized user devices limitations as taught by Yap. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of evaluating user interaction with user interfaces and/or websites that have similar structure (see Yap col. 5, ln. 16-17).

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rafferty et al. (US 20220004954 A1) – A workflow generation system may receive communication data identifying a communication created by a user of a client device, and may process the communication data, with a machine learning model, to determine whether a workflow is needed and particular recipients to be included in the workflow. The machine learning model may be trained based on historical communication data, historical workflow data based on natural language processing, and historical response data based on a sentiment analysis. The workflow generation system may generate a proposed workflow when the workflow is determined to be needed and based on the particular recipients, and may provide data identifying the proposed workflow to the client device. The workflow generation system may receive an approval of the proposed workflow from the client device, and cause the communication to be provided to the particular recipients, in a particular order, based on receiving the approval of the proposed workflow.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624